Citation Nr: 1744546	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Huntington disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to recognition of R.A.P. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen.


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Army from January 1958 to April 1978.  He had service in the Republic of Vietnam.  The Veteran was awarded the Army Meritorious Unit Commendation.  The Veteran died in April 2015.  The appellant is the Veteran's surviving spouse.

These matters originally came before the Board on appeal from May 2009 and September 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, VA, respectively.  The May 2009 decision denied service connection for Huntington disease and denied service connection for PTSD.  The September 2011 decision denied permanent incapacity for self-support of R.A.P.

The Veteran had previously requested to appear at a personal hearing before a Veterans Law Judge.  However, in August 2013 the Veteran's spouse phoned to convey the Veteran's desire to withdraw his hearing request due to his confinement to a nursing home and inability to travel for a hearing.

The Board considered the claims in March 2015, on which occasion they were remanded for additional development.

Following the Veteran's death, in December 2015 VA sent a letter to the appellant giving her the opportunity to waive her rights to substitute under 38 U.S.C.A. § 5121A.  The appellant was substituted for the Veteran for purposes of adjudicating claims to completion.  38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

As the Board noted in the prior remand, Huntington disease is hereditary.  In some cases, service connection may be granted for a hereditary disorder if it is initially manifested in or was aggravated by service.  DVA Op. Gen. C. Prec. 82-90 (July 18, 1990); DVA Op. Gen. C. Prec. 67-90 (July 18, 1990).  In this case, the Veteran's service treatment records are negative for evidence of neurological deficit or a diagnosis of Huntington disease.  Similarly, a VA examination conducted in June 1978, two months after the Veteran's discharge from service, was negative for any neurological disease.  However, an October 2001 VA medical record indicates the Veteran was diagnosed with Huntington disease approximately twenty-five years ago-i.e., during his period of service.  Subsequent VA medical records and examinations reflect the Veteran taking medication for Huntington disease.  While the evidence is insufficient to determine whether the Veteran's Huntington disease is service connected, competent evidence of the Veteran's disease, coupled with his treatment for Huntington disease after serving and his potential diagnosis during service, does indicate a possible relationship such that VA should provide an opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (holding that if there is insufficient medical evidence to decide a service connection claim, then a medical examination is required if a possible connection between an in-service injury and a disability exists).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, a January 2013 VA examination notes depression diagnosis (specifically, mood disorder secondary to medical condition with depressive features).  The examiner, however, did not provide a nexus opinion regarding this psychiatric diagnosis.  The Board finds that such would be useful to the adjudication of this issue.  Additionally, as noted in the March 2015 Board remand, this psychiatric disorder could be secondary to his Huntington's disease were service connection to be granted, a proximate causation claim for depression would have legal viability.  

With respect to the issue of entitlement to recognition of R.A.P. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen, medical records during R.A.P.'s first year in 1961 reflect that he was hospitalized for cerebrospinal meningococcal meningitis.  An August 2000 neurological evaluation provided by the U.S. Social Security Administration (SSA) in February 2016 states that R.A.P.'s meningitis was the cause of his not meeting milestones at the appropriate times.  The evaluator noted that R.A.P. did not walk until he was thirteen to fourteen months old, and he did not speak until he was older than one year.  When he went to school, he was in the lower levels of the grades.  At the third or fourth grade, he was placed in special education classes, where he remained until the twelfth grade.  R.A.P.'s educational development in school is corroborated by two October 2011 lay statements.  The question of determining permanent incapacity for self-support is to be solely determined by the rating agency.  38 C.F.R. § 3.356(b).  Nevertheless, a medical opinion is necessary to determine, in light of R.A.P.'s hospitalization for meningitis and educational development, whether it is at least as likely as not (50 percent or greater probability) that he was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  See id. § 3.356(a).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.

2.  After all development has been completed and returned from step 1 above, request a VA examiner to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  After reviewing the claims file, the examiner is to address the following:

 a.  Was the Veteran's Huntington disease a developmental defect or a developmental disease? For VA purposes, a defect differs from a disease in that the former (defect) is "more or less stationary in nature" while the latter (disease) is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting DVA Op. Gen. C. Prec. 82-90, at 2).

 b.  If the Veteran's Huntington disease was a development defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on the Huntington disease during his military service, to include presumed exposure to herbicide agents therein.  If the answer to the above question is "yes," please describe the resultant disability.

 c.  If the answer to question (a) above is that the Veteran's Huntington disease was not of a congenital or developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Huntington disease was incurred in or aggravated beyond the normal course of the condition by his active service, to include presumed exposure to herbicide agents therein.

Consider all lay and medical evidence, including the Veteran's service treatment records, the June 1978 VA examination, and subsequent VA examinations and treatment records reflecting the Veteran's treatment for Huntington disease.

3.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the January 2013 VA PTSD examination to review the claims file.  If the January 2013 VA examiner is unavailable, then another appropriate qualified mental health practitioner should be requested to review the claims file.  The VA clinician is asked to review the claims file to become familiar with the pertinent medical history.  After reviewing the claims file, the clinician is to address the following:

 a.  Were any psychiatric disorders shown or treated at any time from September 2008 to the Veteran's death, to include depression (as noted on January 2013 VA examination) and PTSD, at least as likely as not (50 percent or greater probability) related to active service, to include presumed exposure to herbicide agents therein?  

If not, does the record at least as likely as not (50 percent or greater probability) show that any psychoses disorders manifested within the first post-service year (i.e., by April 1979)?

 b.  If the answers to the above are negative, then did any acquired psychiatric disorder from September 2008 to the Veteran's death represent aggravation upon a developmental personality disorder by a superimposed disease and if so, is it at least as likely as not that the Veteran's active service was the cause of such aggravation?

 c.  If the Veteran met the criteria for a PTSD diagnosis at any time from September 2008 to the present, what are the stressors that support the diagnosis?

 d.  If any stressor supporting a PTSD diagnosis consists of an in-service personal assault, is there evidence of behavioral changes in response to the stressor?

Consider all lay and medical evidence, including the January 2013 VA examination and VA treatment records reflecting continued treatment for depression.

The examiner should comment on whether the Veteran met diagnostic criteria under the DSM-IV criteria only.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from step 1 above, request an appropriately qualified VA clinician to review the claims file.  If the examiner finds it necessary to conduct an examination, then the AOJ should schedule such an examination for R.A.P.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  After reviewing the claims file (and conducting an examination, if necessary), the examiner is to address the following:

 a.  Is it at least as likely as not (50 percent or greater probability) that R.A.P. had developed a mental or physical defect at the date of attaining the age of eighteen years?

Consider all lay and medical evidence, including the mental evaluations incorporated in the SSA records received in February 2016, R.A.P.'s hospitalization records for meningitis in 1961, the appellant's assertions that her son has been disabled by his meningitis, and the October 2011 lay statements describing R.A.P.'s development through childhood.

5.  After all development has been completed and returned from steps 1-4 above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

